Title: To Thomas Jefferson from John Konkapot, Jr., 27 March 1806
From: Konkapot, John, Jr.
To: Jefferson, Thomas


                        
                            Washington March 27th 1806.
                        
                        Most Worthy and Respectable Father; the President of the United States of America
                        I have to communicate to you several things, after my taking leave of you for sometime, fervently entreating
                            you to receive this my communication to you, and at the same time soliciting you to excuse me for taking so much liberty
                            of writing to you, being better able to express myself by writing then by conversation.
                        It having been my misfortune to take leave of you sooner then what I expected, on account of my being uneasy
                            at that time and thought that I was not fit for (me) to go pay a visit such a great man any more, as soon as I found out
                            my miserable situation. I presume you recollect of my mentioning to you that I was going way the next week; which I
                            expected to call my home soon after, in this unhappy and gloomy habitation, for such men to live in, who are being in a
                            measure destitute for the necessary comfort of this world; where I am now confind for the sake of Debt in this City Jail,
                            the man who put me here is Mr. Graham from Georgetown; I sincerely do wish that this Gentleman may prosper as long as he
                            lives. Altho’ I am in the greatest distressing situation now, as I am being taken in sick ever since I have been in this
                            confindment especially to day, which I am very much afraid that I shall not be able to standed many days, and therefore I
                            beseech you to have compassion upon me to release from this unhappy place and to restore me to freedom this evening or
                            to morrow morning, which no body else could do it, which I hope that I shall have the honor to receive your benevolence to
                            assist me in ketting out, so that I may be able to return home to my native Country, as soon as I shall be better state of
                            health,—I have great deal more to say but I am so feeble, that it is impracticable for to stand fifteen minutes more, when
                            I shall get better & be able to write I shall return you my warm heart felt gratitude. excuse my poor writing as I have
                            no table to write upon or seat.
                        Be please with me Father, I have the honor to be With profound respect Father Sir Your Excellency’s very
                            Obedient and most humble Servant
                        
                            John Konkapot Junr.
                        
                    